                 Case 2:19-cv-02545-AC Document 13 Filed 06/15/21 Page 1 of 2



 1
     PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3
     Social Security Administration
 4   MARGARET LEHRKIND (CASB 314717)
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (510) 970-4829
 7
            Facsimile: (415) 744-0134
 8          E-Mail: Margaret.Lehrkind@ssa.gov
 9
     Attorneys for Defendant
10                                 UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12
13                                                           )   Case No.: 2:19-cv-02545-AC
                                                             )
      MELINDA SOPHIA SCOTT,                                  )   STIPULATION FOR VOLUNTARY
14
                                                             )   REMAND PURSUANT TO SENTENCE
15                                                           )   FOUR OF 42 U.S.C. § 405(g)
                      Plaintiff,                             )
16                                                           )
         v.                                                  )
17                                                           )
     ANDREW SAUL,                                            )
18   Commissioner of Social Security                         )
                                                             )
19                    Defendant.                             )
                                                             )
20                                                           )

21
             IT IS HEREBY STIPULATED, by and between the parties, through their
22
     undersigned attorneys, and with the approval of the Court, that the Commissioner of
23
     Social Security has agreed to a voluntary remand of this case pursuant to sentence four of
24
     42 U.S.C. § 405(g).
25
             On remand, the Commissioner will conduct any necessary further proceedings,
26
     including offering Plaintiff the opportunity for a new hearing with a different
27
     administrative law judge, and will issue a new decision. The parties further request that
28


     Stip. For Voluntary Remand; Case 2:19-cv-02545-AC   1
                 Case 2:19-cv-02545-AC Document 13 Filed 06/15/21 Page 2 of 2



 1   the Clerk of the Court be directed to enter a final judgment in favor of Plaintiff, and
 2   against Defendant, reversing the final decision of the Commissioner.
 3
                                               Respectfully submitted,

 4   Dated: June 10, 2021                                /s/ Stuart Barasch*
                                                         (*as authorized via e-mail on 6/10/21)
 5
                                                         STUART BARASCH
 6                                                       Attorney for Plaintiff
 7
 8   Dated: June10, 2021                                 PHILLIP A. TALBERT
                                                         Acting United States Attorney
 9
                                                         DEBORAH LEE STACHEL
10                                                       Acting Regional Chief Counsel, Region IX
                                                         Social Security Administration
11
12                                               By:     /s/ Margaret Lehrkind
                                                         MARGARET LEHRKIND
13                                                       Special Assistant United States Attorney
14
                                                         Attorneys for Defendant
15
16
17                                                       ORDER
18           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence
19   Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for
20   cause shown, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
21   above-captioned action is remanded to the Commissioner of Social Security for further
22   proceedings consistent with the terms of the Stipulation to Remand.
23
24   Dated: June 15, 2021
25
26
27
28


     Stip. For Voluntary Remand; Case 2:19-cv-02545-AC   2
